Kass, J.
(concurring in part and dissenting in part). I concur with the majority’s lucid, compendiously documented, and manifestly desirable restatement of the meaning of malice as an element of murder. In view, however, of the intentional attack on Sullivan and DiRenzo’s boast that “he felt his hand smash through [Sullivan’s] skull,” it strikes me as unrealistic to suppose that the jury would have descended below the second prong of malice, namely, that DiRenzo intended to cause Sullivan grievous bodily injury. I would, therefore, affirm the judgments of conviction as to DiRenzo. I concur with the majority as to Uminski.